Dykman, J.
There was a warrant of attachment against the property of the defendant in this action, and subsequently another attachment was issued against him in favor of another creditor, and seizures of property were made under both warrants.
Then the plaintiff in the second attachment made a motion to vacate the first attachment on the ground of the insufficiency of the affidavit upon which it was issued, and the undertaking tendered upon its procurement.
The motion was denied, and from the order of denial this appeal is taken.
We find the affidavit and undertaking sufficient, and the order should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Pratt, J., concur.